Citation Nr: 0429677	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  02-01 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a nonservice-connected burial and funeral 
allowance.

2.  Entitlement to a burial plot or interment allowance.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1944.  She died in February 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Buffalo, New York.

A personal hearing was held before the undersigned Veterans 
Law Judge at the RO in July 2002.  A transcript of the 
hearing is on file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

It appears to the Board that before the claims of entitlement 
to a nonservice-connected burial and funeral allowance and to 
a burial plot or interment allowance may be considered 
further, additional action must be taken under Veterans 
Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002) (the VCAA); see also 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
Therefore, the claims must be remanded for the necessary 
development.

Review of the claims file has disclosed that the RO failed to 
provide the appellant with notice concerning the evidence 
that is needed to substantiate the claims although the giving 
of such notice was required by the VCAA.  

Under the VCAA, VA has a duty to give claimants certain 
notice concerning the evidence that is needed to substantiate 
their claims.  The notice furnished by VA must inform the 
claimant, and the claimant's representative, if any, of any 
information and of any medical and lay evidence that VA 
determines is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  The notice must 
be furnished upon receipt of a complete or substantially 
complete application.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).  The notice must explain which evidence the 
claimant is finally responsible for obtaining and which 
evidence VA will attempt to obtain on the claimant's behalf.  
Quartuccio, 16 Vet. App. at 186.  The notice must request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  

The statute provides that the claimant has one year from the 
date the notice is sent in which to submit information or 
evidence that VA has identified.  38 U.S.C.A. § 5103(b).  The 
implementing regulation states that if a claimant has not 
responded to a notice requesting information or evidence 
within 30 days of the date of the notice, VA may decide the 
claim prior to the expiration of the one-year period on the 
basis of the evidence of record but must readjudicate the 
claim if the claimant later provides the information or 
evidence within the one-year period.  38 C.F.R. 
§ 3.159(b)(1).  A recent amendment of section 5103 provides 
that VA may make a decision on the claim before the one-year 
period has expired without vitiating the notice.  38 U.S.C.A. 
§ 5103(b), as amended by Veterans Benefits Act of 2003, P.L. 
108-183, Section 701(b), 117 Stat. 2651, ___ (Dec. 16, 2003) 
(to be codified at 38 U.S.C. § 5103).  This amendment is by 
its terms retroactive to the November 9, 2000 date of 
enactment of the VCAA.  38 U.S.C.A. § 5103(b), as amended by 
Veterans Benefits Act of 2003, P.L. 108-183, Section 701(c), 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. § 5103).  

Basic entitlement to a nonservice-connected burial and 
funeral allowance is governed by the provisions of 38 U.S.C. 
§§ 2302 and 2303 (West 2002) and of 38 C.F.R. §§ 3.1600(b), 
(c) and 3.1605 (2004).  Basic entitlement to a burial plot or 
interment allowance is governed by the provisions of 
38 U.S.C.§ 2303 and 38 C.F.R. § 3.1600(f)

The purpose of the notice required by section 5103 is to 
ensure that the claimant has an opportunity to present, or 
secure the assistance of VA in obtaining, the evidence that 
could prove the claim.  See Quartuccio, 16 Vet. App. at 187.  
When VA has not notified a claimant of what evidence could 
prove the claim, of what the claimant's responsibilities are 
in the effort to obtain that evidence, and of what assistance 
the claimant is entitled to from VA in the effort to obtain 
that evidence, VA adjudicators must ask whether the claimant 
has been prejudiced as a result.  If it is clear from the 
record as it stands that no set of facts could substantiate 
the claim, then the claimant has not been harmed by the lack 
of notice and subsequent VA process.  See 38 U.S.C.A. 
§ 5103A(2).  

Here, it is not clear from the record as it now stands that 
no set of facts could substantiate the claims.  The Board 
notes that the most likely basis of entitlement to a burial 
plot or interment allowance in this case would be entitlement 
to a burial and funeral expense allowance.  See 38 C.F.R. 
§ 3.1600(f) (2004).  To that extent, the claims for each 
benefit are inextricably intertwined, and entitlement to a 
burial plot or interment allowance should not be decided at 
this time.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (issues are inextricably intertwined when a decision 
concerning one could have a significant impact on the other, 
thus rendering the adjudication of the latter prior to 
adjudication of the former meaningless and non-final); see 
also Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990) 
(piecemeal litigation is an "undesirable specter" to be 
avoided).  In his VA Form 21-530, Application for Burial 
Benefits, the appellant confirmed that he did not contend 
that the cause of the veteran's death was service related.  
Therefore, he signified that he was applying for nonservice-
connected benefits.  In his VA Form 9, Appeal to Board of 
Veterans' Appeals, and during the July 2002 personal hearing 
before the undersigned, the appellant expressed his belief 
that he was entitled to a nonservice-connected burial and 
funeral expense allowance because the veteran died (from a 
nonservice-connected cause) while properly hospitalized by 
VA.  His contentions point to one of the several legal bases 
for entitlement to such a benefit.

A burial and funeral expense allowance not to exceed $300.00 
may be paid, through reimbursement of the payor or through 
direct payment to the provider of the underlying services, 
for the burial and funeral expenses of the deceased veteran 
and the expense of preparing the body and transporting it to 
the place of burial.  38 U.S.C.A. § 2302(a) (West 2002); 
38 U.S.C.A. §38 C.F.R. §§ 3.1600(b), 3.1601 (2004).  Such 
payment is authorized on the ground, among others, that the 
veteran died from a nonservice-connected cause while properly 
"hospitalized by VA."  38 U.S.C.A. § 2303 (West 2002); 
38 C.F.R. §§ 3.1600(c), 3.1601, 3.1605 (2004).  For burial 
allowance purposes, the term "hospitalized by VA" means 
admission to a VA facility (as described in 38 U.S.C. 
§ 1701(3)) for hospital, nursing home, or domiciliary care 
under the authority of 38 U.S.C.§ 1710 or 1711(a); admission 
(transfer) to a non-VA facility (as described in 38 U.S.C. 
§ 1701(4)) for hospital care under the authority of 
38 U.S.C.§ 1703; admission (transfer) to a nursing home under 
the authority of 38 U.S.C.§ 1720 for nursing home care at the 
expense of the United States; or admission (transfer) to a 
State nursing home for nursing home care with respect to 
which payment is authorized under the authority of 
38 U.S.C.§ 1741.  38 C.F.R. § 3.1600(c); see also 38 U.S.C.A. 
§ 2303(a)(2).  The applicable statute requires that the 
veteran die "in" one of these facilities.  38 U.S.C.A. 
§ 2303(a)(1).

The appellant alleges that the veteran had been admitted to 
the VA hospital in Syracuse, New York in August 2000 and 
remained there until she was admitted to Manlius Home for 
Adults in Syracuse in January 2001; that he and the veteran 
chose Manlius Home for Adults because it was recommended by 
the social worker at the VA hospital; that he and the veteran 
instructed Manlius Home for Adults that if the veteran needed 
to be hospitalized again, she should be taken to the same VA 
hospital; that in February 2001, the veteran developed severe 
breathing problems that seemed to require that she be taken 
to a hospital; that Manlius Home for Adults then called an 
ambulance and directed it to take the veteran to the VA 
hospital; that the ambulance driver learned that the 
emergency room of the VA hospital was closed at that time, 
which was in the early hours after midnight, and then took 
the veteran to Crouse Irving Memorial Hospital in the same 
city and almost next door to the VA hospital; and that the 
veteran died at Crouse Irving Memorial Hospital three days 
after being admitted.  The appellant argues that the veteran 
should be considered to have been hospitalized by VA when at 
Crouse Irving Memorial Hospital because she would have been 
admitted to the VA hospital had its emergency room been open.

Documentation procured by the appellant, statements by the 
Manlius Home for Adults, Crouse Irving Hospital, and the VA 
hospital and the veteran's Certificate of Death, corroborate 
this account.

The question raised by the appellant's contentions is whether 
these facts may be part of a larger set of facts that would 
support the granting of a nonservice-connected burial and 
funeral expense allowance on the basis that the veteran died 
while "hospitalized by VA."  

From the facts evidenced so far, the Board can discern two 
possible grounds for entitlement to nonservice-connected 
burial and funeral benefits in this case, depending upon what 
other facts can be shown.  While other grounds of such 
entitlement might also be established by additional facts, 
these are the grounds that the Board finds are suggested by 
the record thus far.  

First, the veteran might be considered to have died while 
"hospitalized by VA" because she was a resident of the 
Manlius Home for Adults at that time and this was a nursing 
home to which she was transferred from a VA facility under 
the authority of 38 U.S.C.§ 1720 for nursing home care at the 
expense of the United States.  See 38 C.F.R. § 3.1600(c); 
38 U.S.C.A. § 2303(a)(2).  Section 1720 provides that the 
Secretary may transfer to a non-VA nursing home for care at 
the expense of the "United States" (apparently, the 
Department of Veterans Affairs) a veteran who has been 
furnished care in a facility under the direct jurisdiction of 
the Secretary when the Secretary determines that the veteran 
requires a protracted period of nursing home care which can 
be furnished in a non-Department nursing home and that the 
veteran has received the maximum benefits from the care 
received in the facility that is under the direct 
jurisdiction of the Secretary, and provided that the nursing 
home to which the veteran would be transferred meets such 
standards as the Secretary may prescribe and the cost to the 
United States for the nursing home care will not exceed a 
certain amount (established by formula in the statute).  See 
38 U.S.C.A. § 1720 (West 2002).  

Further development of the evidence is needed for VA 
adjudicators to ascertain whether this ground of entitlement 
has been satisfied in this case.  Currently, for example, 
there is no evidence on file concerning whether the 
Department of Veterans Affairs financed the veteran's stay at 
Manlius Home for Adults and whether the VA hospital 
determined at the time of her transfer to Manlius Home for 
Adults that she should go there because she had received the 
maximum benefit available from the care at the VA hospital 
and required protracted care.  Furthermore, there is no 
evidence on file concerning whether the veteran was 
permanently discharged from Manlius Home for Adults at the 
time or after she was taken out for emergency hospital care 
or, on the contrary, remained an official resident of the 
Manlius facility until her death.  If the latter, the 
question arises whether she can be considered under the 
applicable statute to have died while properly "hospitalized 
by VA" (or, while "in" the Manlius facility).  

Further development of evidence to determine whether this 
ground of entitlement to nonservice-connected burial and 
funeral expenses has been met must be undertaken on remand.  
There should be obtained all of the veteran's medical and 
administrative records from the VA hospital and the Manlius 
Home for Adults and all records that the VA hospital or other 
VA repository has concerning any contractual, fee-basis, or 
other relationship between VA and Manlius Home for Adults and 
whether the veteran was cared for there at the expense of the 
United States, to include the Department of Veterans Affairs.

Second, the veteran might be considered to have died while 
"hospitalized by VA" because she died at a non-VA facility 
(as described in 38 U.S.C.§ 1701(4)), Crouse Irving Memorial 
Hospital, to which she was admitted for care under authority 
of 38 U.S.C.§ 1703.  Under section 1701(4), "non-Department 
facilities" are facilities other than Department facilities 
of the Department.  38 U.S.C.A. § 1701(4).  Under section 
1703, when Department facilities are not capable of 
furnishing economical hospital care or medical services 
because of geographical inaccessibility or are not capable of 
furnishing the care or services required, the Secretary may 
contract with non-Department facilities in order to furnish 
hospital care or medical services to a veteran for treatment 
under various circumstances described in that section, 
including hospital care or medical services for the treatment 
of medical emergencies which pose a serious threat to the 
life or health of a veteran who is receiving medical services 
in a Department facility or nursing home under section 1720 
until such time following the furnishing of care in the non-
Department facility as the veteran can be safely transferred 
to a Department facility.  38 U.S.C.A. 
§ 1703(a)(3) (West 2002).  

Further development of the evidence is needed for VA 
adjudicators to ascertain whether this ground of entitlement 
has been satisfied in this case.  It is intertwined with the 
ground of entitlement discussed above, of course, because it 
posits that prior to her emergency admission to Crouse Irving 
Memorial Hospital, the veteran was receiving medical services 
at Manlius Home for Adults under section 1720.  Additional 
development of evidence is needed for VA adjudicators to 
determine whether VA had contracted with Crouse Irving 
Memorial Hospital to provide emergency care during the times 
when the emergency room at the VA hospital would be closed.  
VA documentation on file indicates that on July 1, 1996, the 
VA hospital instituted the practice of closing its emergency 
room between the hours of 10:00 P.M. and 7:00 A.M. and 
suggests that this practice continued until April 2001.  
(Whether following such a practice meant that the VA hospital 
was "not capable of furnishing the care or services 
required" in the sense contemplated by the statute is a 
question that might have to be addressed in the 
readjudication of the claim.)  There is no evidence on file 
showing whether VA contracted with Crouse Irving Memorial 
Hospital to provide hospital care or medical services for the 
treatment of medical emergencies as contemplated by section 
1703 or whether that facility contemplated that it would 
transfer the veteran to the VA hospital when it was safe to 
do so.  

Further development of evidence must be undertaken on remand 
to determine whether this ground of entitlement to 
nonservice-connected burial and funeral expenses has been 
met.  There should be obtained all of the veteran's medical 
and administrative records from the VA hospital and Crouse 
Irving Memorial Hospital and all records with the VA hospital 
or other VA repository concerning any contractual, fee-basis, 
or other relationship between VA and Crouse Irving Memorial 
Hospital.

Such action is required in this case by the VCAA.  Under the 
VCAA, VA has a duty to make reasonable efforts to obtain 
records pertinent to the claim when the claimant adequately 
identifies them and gives VA any authorization needed to 
obtain them.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1)-
(3).  When records needed to decide a claim for VA benefits 
are in the custody of a federal department or agency, VA must 
continue to try to obtain them until it has been successful 
unless it is reasonably certain that they do not exist or 
that further efforts to obtain them would be futile.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  When such 
records are not in the custody of a federal department or 
agency, reasonable efforts to obtain them generally will 
consist of an initial request and, if the records are not 
received, at least one follow-up request, but a follow-up 
request is not required if a response to the initial request 
indicates that the records being sought do not exist or that 
a follow-up request would be futile.  However, if VA receives 
information showing that subsequent request to this or 
another custodian could result in obtaining the records 
sought, then reasonable efforts will include an initial 
request and, if the records are not received, at least one 
follow-up request to the new source or an additional request 
to the original source.  38 C.F.R. § 3.159(c)(1).  

VA must provide the claimant with an appropriate notice if it 
is unable to obtain any records.  38 C.F.R. § 3.159(e).  The 
notice must (i) identify the records VA was unable to obtain; 
(ii) explain the efforts VA made to obtain the records; (iii) 
describe any further action VA will take regarding the claim, 
including, but not limited to, notice that VA will decide the 
claim based on the evidence of record unless the claimant 
submits the records VA was unable to obtain.  Id.

Accordingly, this case is REMANDED for the following actions:

1.  Ensure that the development required 
by the VCAA and its implementing 
regulations, as detailed below, has been 
completed.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).

2.  Provide the appellant with notice 
concerning the kind of evidence or other 
information that is required to 
substantiate the claims of entitlement to 
a nonservice-connected burial and funeral 
allowance and to a burial plot or 
interment allowance.  The notice must 
take into account all possible relevant 
grounds of entitlement to each benefit, 
as defined in the applicable statutes and 
regulations.  The notice should describe 
specific evidence that could substantiate 
either claim under any of the relevant 
theories of entitlement.

The notice must indicate which evidence 
the appellant is finally responsible for 
obtaining and which evidence VA will 
attempt to obtain on his behalf and must 
meet the other requirements for such 
notices set forth in 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b) 
(2004).  Quartuccio.  The notice must ask 
the appellant to submit all evidence in 
his possession that is pertinent to 
either of his claims.  

Allow the appellant appropriate time in 
which to respond.

3.  Make efforts to obtain all records or 
other evidence identified by the 
appellant in response to the notice 
requested in Paragraph 2.

In addition, make efforts to obtain the 
following records and documentation:

(i)  all of the veteran's medical and 
administrative records from the VA 
hospital in Syracuse, New York where she 
was treated; 

(ii)  all of the veteran's medical and 
administrative records from the Manlius 
Home for Adults in Syracuse, New York; 

(iii)  all records or other documentation 
that the VA hospital or other VA 
repository has, and any statement needed 
from VA, concerning any contractual, fee-
basis, or other relationship between VA 
and Manlius Home for Adults and whether 
the veteran was cared for there at the 
expense of the United States, to include 
the Department of Veterans Affairs;

(iv)  all of the veteran's medical and 
administrative records from Crouse Irving 
Memorial Hospital in Syracuse, New York;

(v)  all records that the VA hospital or 
other VA repository has, and any 
statement that is needed from VA, 
concerning any contractual, fee-basis, or 
other relationship between VA and Crouse 
Irving Memorial Hospital.

Document in the claims file all attempts 
to secure this evidence, and provide 
appropriate notice to the appellant 
regarding records that could not be 
obtained.  

4.  Then, readjudicate the claims of 
entitlement to a nonservice-connected 
burial and funeral allowance and to a 
burial plot or interment allowance.  
Readjudicate the claim concerning 
entitlement to a nonservice-connected 
burial and funeral allowance before the 
claim concerning entitlement to a burial 
plot or interment allowance.  Consider 
all legal grounds of entitlement that are 
relevant to either claim.  If the benefit 
sought on appeal is not granted in full, 
provide the appellant with a supplemental 
statement of the case.  Allow the 
appellant appropriate time in which to 
respond.

Then, if appellate review is required, the case should be 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


